        Case 4:08-cr-00123-BMM Document 79 Filed 06/10/20 Page 1 of 4




                   IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONT ANA
                           GREAT FALLS DIVISION

 UNITED STATES OF AMERICA,                 CR 08-123-GF-BMM-JTJ

                 Plaintiff,               FINDINGS AND
                                          RECOMMENDATIONS
       vs.

 CHANNING EDER,

                 Defendant.


                                   I. Synopsis

      Defendant Channing Eder (Eder) has been accused of violating the

conditions of his supervised release. Eder admitted the alleged violation. Eder's

supervised release should be revoked. Eder should be placed in custody for

9 months, with no supervised release to follow.

                                    II. Status

      Eder pleaded guilty to Use of a Firearm During a Crime of Violence on

September 30, 2008. (Doc. 12). The Court sentenced Eder to 84 months of

custody, followed by 5 years of supervised release. (Doc. 15). Eder's current term

of supervised release began on May 1, 2020. (Doc. 72 at 2).
        Case 4:08-cr-00123-BMM Document 79 Filed 06/10/20 Page 2 of 4



      Petition

      The United States Probation Office filed a Petition on May 11, 2020,

requesting that the Court revoke Eder's supervised release. (Doc. 72). The

Petition alleges that Eder violated the conditions of his supervised release by

failing to report to the United States Probation Office within 72 hours of his

release from prison.

      Initial appearance

      Eder appeared before the undersigned for his initial appearance on

June 9, 2020. Eder was represented by counsel. Eder stated that he had read the

petition and that he understood the allegations. Eder waived his right to a

preliminary hearing. The parties consented to proceed with the revocation hearing

before the undersigned.

      Revocation hearing

      The Court conducted a joint revocation hearing in this case and in Cause

CR 08-54-GF-BMM on June 9, 2020. Eder admitted that he had violated the

conditions of his supervised release by failing to report to the United States

Probation Office within 72 hours of his release from prison. The violation is

serious and warrants revocation ofEder's supervised release.

      Eder's violation is a Grade C violation. Eder's criminal history category is

                                          2
        Case 4:08-cr-00123-BMM Document 79 Filed 06/10/20 Page 3 of 4



I. Eder's underlying offense in this case is a Class A felony. Eder's underlying

offense in Cause CR 08-54-GF-BMM is a Class C felony. Eder could be

incarcerated for up to 60 months. Eder could be ordered to remain on supervised

release for up to 18 months, less any custody time imposed. The United States

Sentencing Guidelines call for a term of custody of 3 to 9 months.

                                   III. Analysis

      Eder's supervised release should be revoked. Eder should be incarcerated

for 9 months, with no supervised release to follow. This sentence is sufficient but

not greater than necessary.

                                 IV. Conclusion

      The Court informed Eder that the above sentence would be recommended to

United States District Judge Brian Morris. The Court also informed Eder of his

right to object to these Findings and Recommendations within 14 days of their

issuance. The Court explained to Eder that Judge Morris would consider a timely

objection before making a final determination on whether to revoke his supervised

release and what, if any, sanction to impose. Eder stated that he wished to waive

his right to object to these Findings and Recommendations, and that he wished to

waive his right to allocute before Judge Morris.




                                         3
        Case 4:08-cr-00123-BMM Document 79 Filed 06/10/20 Page 4 of 4


The Court FINDS:

      That Channing Eder violated the conditions of his supervised release by
      failing to report to the United States Probation Office within 72 hours of his
      release from prison.

The Court RECOMMENDS:

      That the District Court revoke Eder's supervised release and commit Eder
      to the custody of the United States Bureau of Prisons for 9 months, with no
      supervised release to follow. The sentence imposed in this case should run
      concurrent with the sentence imposed in Cause CR 08-54-GF-BMM.

      NOTICE OF RIGHT TO OBJECT TO FINDINGS AND
RECOMMENDATIONS AND CONSEQUENCES OF FAILURE TO OBJECT

      The parties may serve and file written objections to the Findings and

Recommendations within 14 days of their entry, as indicated on the Notice of

Electronic Filing. 28 U.S.C. § 636(6)(1). A United States district judge will make

a de novo determination regarding any portion of the Findings and

Recommendations to which objection is made. The district judge may accept,

reject, or modify, in whole or in part, the Findings and Recommendations. Failure

to timely file written objections may bar a de novo determination by the district

judge, and may waive the right to appear and allocute before a district judge.

      DATED this 10th day of June, 2020.


                                                            -;             -1


                                             ' · ./irnh1~hr.~~: --     0

                                                                       ;·       v·=~-'
                                                   United States Magistrate Judge


                                         4
